Case 3:19-mj-03686-AGS Document 1 Filed 08/29/19 PagelD.1 Page 1 of 13

AO 106 (Rev. 04/10) Application for a Search Warrant

   

 

UNITED STATES DISTRICT COUR

for the
Southern District of California

‘In the Matter of the Search of

_ (Briefly describe the property to be searched
or identify the person by name and address)

Gold Motorola Model XT1765
IMEI: 355674083176654

(Target Device 1) 1 9 MJ3 6 8 6

APPLICATION FOR A SEARCH WARRANT

Case No.

Need ee Seamer Nae

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

preperty fo be searched and give its location);

 

located in the Southern District of California , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

 

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
om evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
(J property designed for use, intended for use, or used in committing a crime;
(1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 962 & 960 Importation of controlled substances

The ap lication is based on these facts:
See Affidavit of Special Agent Deric Tanega, which is hereby incorporated by reference.

om Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

[/ © Avplicant ’s signature
Special Agent Deric Tanega, DHS

Printed name and title

 

Sworn to before me and signed in my presence.
Date: 24 2ol f————
i | / Vo Judge's signature
City and state: San Diego, California Honorable Andrew G. Schopler, U.S. Magistrate Judge

Printed name and title

 

 
Oo co SO DH wm BB W BO

NS BO BO BR BD ND BR OBR ORD ee a
oo sa AO UO SBS OW HB KF CO OO OH DH HH HR WY NY — &

 

 

Case 3:19-mj-03686-AGS Document 1 Filed 08/29/19 PagelD.2 Page 2 of 13

AFFIDAVIT _

I, Deric Tanega, Special Agent with the United States Department of Homeland
Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (LISI), being duly sworn, hereby state as follows:

INTRODUCTION
I. This affidavit supports an application for a warrant to search the following

electronic devices:

Gold Motorola Model XT1765
IMEI: 355674083 176654
(Target Device 1); and

Black Motorola Model XT 1962-1
IMEI: 35556909183 1007
(Target Device 2) (collectively, the Target Devices)

as described in Attachments A-1 and A-2 (incorporated herein by reference), and seize
evidence of crimes, specifically, violations of Title 21, United States Code, Section(s)
952 and 960. This search supports an investigation of Maximino MORA GOMEZ
(MORA GOMEZ) for the crimes mentioned above. A factual explanation supporting
probable cause follows.

2, The Target Devices were seized from a vehicle driven by MORA
GOMEZ on August 25, 2019 at the time of his arrest at the San Ysidro, California Port
of Entry (POE), as he attempted to smuggle fentanyl and methamphetamine into the
United States. The Target Devices are currently in the possession of the Department
of Homeland Security and are presently stored at 9495 Customhouse Plaza, San Diego,
CA 92154. | |

3. Based upon my experience and training, and all the facts and opinions set
forth in this Affidavit, I believe that there is probable cause to believe that a search of
the Target Devices as described in Attachments A-1 and A-2 will produce evidence of

the aforementioned crimes, as described in Attachment B.

4. The information contained in this affidavit is based upon my experience

and training, consultation with other federal, state, and local law enforcement agents.
1

 

 

 
Oo CO ss DH rH BP WD WB BF

me wo PF Bw BP BL BHO DR RR RR eR Re ee
oOo SD DH UO FF WB KH KK CT BO wen DH SP WH NY YK &

 

 

Case 3:19-mj-03686-AGS Document 1 Filed 08/29/19 PagelD.3 Page 3 of 13

The evidence and information contained herein was developed from interviews and my
review of documents and evidence related to this case. Because this affidavit is made
for the limited purpose of obtaining a search warrant for the Target Devices, it does
not contain all of the information known by me or other federal agents regarding this
investigation, but only contains those facts believed to be necessary to establish
probable cause. Dates, times, and amounts are approximate,

EXPERIENCE AND TRAINING

5. Tama Special Agent (SA) employed by the Department of Homeland Security
(DHS), Immigration and Customs Enforcement (ICE), Homeland Security Investigations
(HSI). Currently, I am assigned to the multi-agency Operation Alliance in San Diego,
California. I have been employed as a Special Agent since September 2018 and am presently
assigned to a narcotics investigation group. My duties include, among others, investigating
the trafficking of illicit controlled substances and the importation and distribution of illegal
substances. Prior to my tenure with HSI, I had been employed by the United States Border
Patrol (USBP) as a federal law enforcement agent for approximately ten years.

6, My formal training includes the completion of the USBP Academy at the
Federal Law Enforcement Training Center (FLETC) in Artesia, New Mexico. As a prior
USBP Agent, I have participated in numerous arrests of individuals for human and drug-
trafficking related offenses. I am familiar with methods utilized by drug-trafficking
organizations and have been trained to identify trends, patterns, and behaviors employed by
individuals attempting to smuggle illegal narcotics into the US. Additionally, I have
completed the Criminal Investigator Training Program (CITP) and Homeland Security
Investigations Special Agent Training (HSI-SAT) program in Glynco, Georgia, where I
received extensive training in investigative techniques—including but not limited to
physical surveillance, electronic surveillance, evidence gathering, and executing search
watrants.

7. Since graduating from CITP and HSI-SAT, I have participated in and

conducted investigations of violations of various state and federal criminal laws, including

2

 

 

 
Oo FO 4S OHO WO fF WY Pe

Nm pm bw WV WN WN NH He KF FEF FE OF OE OE ES
ey FSRRR FB HHSC eH R_ARAAaRranas

 

 

Case 3:19-mj-03686-AGS Document 1 Filed 08/29/19 PagelD.4 Page 4 of 13

unlawful possession with intent to distribute controlled substances, importation of
controlled substances, and conspiracy to import, possess, and distribute controlled
substances, all in violation of federal narcotics laws. These investigations were subsequent
to arrests of individuals who imported, smuggled, received, and distributed controlled
substances, including cocaine, heroin, methamphetamine, and fentanyl. Through these
investigations, my experience and training with Border Patrol and HSI, as well as discussing
the methods and practices of narcotics traffickers with numerous law enforcement officers,
I have become familiar with the operations of drug trafficking organizations in the United
States and Mexico.

8. I have also spoken with other agents about their experiences and the results of
their investigations and interviews. I have become knowledgeable of the methods and
modes of narcotics operations, including the methods of operation typically used by
narcotics traffickers. I have learned that narcotics traffickers often require the use of one or
more telephone facilities to negotiate times, places, schemes, and manners for importing,
possessing, concealing, manufacturing, and distributing controlled substances and for
arranging the disposition of proceeds from the sale of controlled substances.

9, Conspiracies involved in the smuggling and trafficking of narcotics generate
many types of evidence including, but not limited to, cellular phone-related evidence such
as voicemail messages referring to the arrangements of travel and payment, names,
photographs, text messaging, and phone numbers of co-conspirators. For example, based
on my training and experience, I have learned that load drivers smuggling controlled
substances across the border are often in telephonic contact with co-conspirators
immediately prior to and following the crossing of the load vehicle at which time they
receive instructions on how to cross and where and when to deliver the controlled
substances.

10. Based upon my Border Patrol and HSI training and experience, and

consultations with law enforcement officers experienced in narcotics trafficking

 

 

 
oO oof “sO th BR WH He

mb NY RNY NY Ne ee ee ee He Se
Soak AR HOH FSFiEwwRUAAEBOHAS

 

 

Case 3:19-mj-03686-AGS Document 1 Filed 08/29/19 PagelD.5 Page 5 of 13

investigations, and all the facts and opinions set forth in this affidavit, I submit the

following:

a.

11.

Drug traffickers and their accomplices often will use cellular/mobile
telephones because they are mobile and they have instant access to telephone
calls, text, web, and voice messages.

Drug traffickers and their accomplices often will use cellular/mobile
telephones because they are able to actively monitor the progress of their
illegal cargo while the conveyance is in transit.

Drug traffickers and their accomplices often will use cellular/mobile
telephones because they can easily arrange and/or determine what time their
illegal cargo will arrive at predetermined locations. |

Drug traffickers often will use cellular/mobile telephones to communicate
with drivers, including to direct drivers to synchronize an exact drop off
and/or pick up time of their illegal cargo.

Drug traffickers often will use cellular/mobile telephones to notify or warn
their accomplices of law enforcement activity to include the presence and
posture of marked and unmarked units, as well as the operational status of
checkpoints and border crossings.

The use of cellular telephones by drug traffickers and their accomplices tends
to generate evidence that is stored on the cellular telephones, including but
not limited to emails, text messages, photographs, audio files, videos, call
logs, address book entries, IP addresses, social network data, and location
data.

Based upon my Border Patrol and HSI training and experience, and

consultations with law enforcement officers experienced in narcotics trafficking

investigations, and all the facts and opinions set forth in this affidavit, I know that

cellular/mobile telephones can and often do contain electronic records, phone logs and

contacts, voice and text communications, and data such as emails, text messages, chats

and chat logs from various third-party applications, photographs, audio files, videos,

and location data. This information can be stored within disks, memory cards, deleted

data, remnant data, slack space, and temporary or permanent files contained on or in

4

 

a ge ce
co wea sy DH OH FE WH Pe

BR BO BRO BRD ORDO OO ee a

 

 

Case 3:19-mj-03686-AGS Document1 Filed 08/29/19 PagelD.6 Page 6 of 13

the cellular/mobile telephone. Specifically, I know based upon my training, education,
and experience investigating the conspiracies that searches of cellular/mobile
telephones yields evidence:

a. tending to indicate efforts to import methamphetamine, fentanyl, or some
other federally controlled substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers—used to
facilitate the importation of methamphetamine, fentanyl, or some other
federally controlled substances from Mexico into the United States;

c. tending to identify co-conspirators, criminal associates, or others involved
in importation of methamphetamine, fentanyl, or some other federally
controlled substances from Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine, fentanyl, or some other federally
controlled substances from Mexico into the United States, such as stash
houses, load houses, or delivery points;

e. tending to identify the user of, or persons with control over or access to,
the target devices; and/or

f tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above.

12. Based upon my Border Patrol and HSI training and experience, I am familiar
with the ways in which drug traffickers conduct their business, including the various means
and methods by which drug traffickers import and distribute drugs; use cellular telephones,
emails, and text messages to facilitate drug activity. J] am also familiar with the ways in which
drug traffickers conceal and transport their drug proceeds, including, without limitation, the
use of couriers to transport currency and proceeds, the use of multiple vehicles as
conveyances for drugs and drug proceeds, and the installation of false/hidden compartments
(“traps”) in those vehicles to covertly transport drugs arid drug proceeds.

13. I also know from Border Patrol and HSI training and experience, and from

 

 
Co fo “Ss DH ww BR WwW PO eH

NO WN bP PD NHN WV NO HK HF He Fe Fe ee Oe OO Stl ES
BPeReRRR EB SBS SPS AWARDTPREOHRAS

 

 

Case 3:19-mj-03686-AGS Document 1 Filed 08/29/19 PagelD.7 Page 7 of 13

consultations with other law enforcement officers, that drug traffickers periodically change
or “drop” their telephones and/or telephone numbers in an attempt to avoid law enforcement
interception of their conversations. Moreover, it is my experience that narcotics distributors
purposefully use multiple communication devices (for example, cellular telephones) to keep
law enforcement from understanding the full scope of their own and/or their organization’s
illicit conduct, in the event that their communications are being intercepted. I also know that
drug traffickers frequently use text messaging to communicate with other traffickers in an
effort to thwart law enforcement interception of communications.

14. Subscriber Identity Module (SIM) Cards also known as subscriber identity
modules are smart cards that store data for GSM cellular telephone subscribers. Such data
includes user identity, location and phone number, network authorization data, personal
security keys, contact lists and stored text messages. Much of the evidence generated by a
smuggler’s use of a cellular telephone would likely be stored on any SIM Card that has

been utilized in connection with that telephone.

FACTS SUPPORTING PROBABLE CAUSE
16. On August 25, 2019, at approximately 09:20 am., MORA GOMEZ
applied for admission into the United States from Mexico at the San Ysidro, California

Port of Entry as the registered owner, sole occupant, and driver of a 2006 Chevrolet

‘|| Equinox bearing Mexican license plates MM/A27NVSS5 {the vehicle). MORA .

GOMEZ presented his valid border crossing card and stated the vehicle was his. He
further stated that he was going to Chula Vista to go shopping and that he had nothing
to declare. In primary, a canine alerted to the undercarriage of the vehicle, and the
vehicle was referred to the secondary inspection area.

17. In secondary, a Z-Portal scan revealed anomalies in the gas tank of the
vehicle. A total of 33 packages weighing 25.36 kg (55.91 lbs.) were removed from the
gas tank of the vehicle. The packages tested positive for fentanyl and

methamphetamine.

 

 

 
eo OHO Ss OH OE SP WY He

Be WN FP bt PR BRO KO BRD RO RR RR
oOo ws OW WM S&F WH NY KFS ST BO WDA HT HD HN FP WD YP KH BS

 

 

Case 3:19-mj-03686-AGS Document 1 Filed 08/29/19 PagelD.8 Page 8 of 13

18. The vehicle, drugs, and the Target Devices were seized.

19. Post-arrest, MORA GOMEZ was advised of his Miranda rights and
invoked his right to counsel.

20. Mexican insurance documents for the vehicle, recovered incident to the
arrest, indicate MORA GOMEZ insured the vehicle on April 9, 2019, with coverage
becoming effective on April 12, 2019. A review of the border crossing histories for
the vehicle bearing Mexican license plates MM/A27NVS5 and MORA GOMEZ shows
MORA GOMEZ began crossing the border in a vehicle with those plates on April 14,
2019. Specifically, the records indicate MORA GOMEZ crossed the border in the
vehicle 10 times between April 14, 2019 and his arrest on August 25, 2019.

21. Based upon my experience investigating drug smuggling, my training, and
my consultation with other investigators who have experience investigating drug
smuggling near the border, I understand that drug smugglers will seek to smuggle drugs
from Mexico into the United States by hiding the drugs in hidden compartments of cars,
and in non-factory compartments (i.¢., compartments that the manufacturer did not
design for ordinary use, including gas tanks). Smugglers will then drive north from
Mexico and seek to pass through POEs with the drugs undetected. When they arrive in
the United States, smugglers often will take the drugs to a discreet location to transfer
them to other people involved in the distribution chain who can then send the drugs to
other locations for downstream distribution.

22. Given the facts surrounding MORA GOMEZ’ arrest, and based upon my
experience and training, as well as consultation with other law enforcement officers
experienced in drug smuggling investigations, I submit that there is probable cause to
believe that information relevant to the smuggling activities of MORA GOMEZ will be
found in the Target Devices. Such evidence could be in the form of communications,
records, data (including but not limited to emails, text messages, other social messaging

applications), photographs, audio files, videos, or location data.

23. I also know that drug trafficking conspiracies require intricate planning

 

 
oOo CO SN BO Ww BP WY He

i) i) bho i) bo bo bo BR we) — e — ee _ — — beet — —
oo ~] On Loa - Le) ho hr © oO iva) ~~ a ua & WwW No me &

 

 

Case 3:19-mj-03686-AGS Document 1 Filed 08/29/19 PagelD.9 Page 9 of 13

and coordination to successfully evade detection. Based upon my professional training
and experience, this planning and coordination often occurs days, weeks, or even
months prior to the actual importation of the drugs into the United States, especially if
the traffickers advise a courier to create a legitimate crossing history for a specific
vehicle. Additionally, co-conspirators are often unaware of a subject’s arrest and will
continue to attempt to communicate with the subject after the arrest to determine the
whereabouts of valuable cargo, particularly in the hours following the arrest. Here,
MORA GOMEZ purchased insurance for the vehicle on April 9, 2019 and began
crossing almost immediately thereafter on April 14, 2019. Therefore, I believe that the
appropriate date range for the search of the Target Devices is from April 9, 2019, up to
and including August 25, 2019.
METHODOLOGY

24. It is not possible to determine, merely by knowing the cellular/mobile
telephone’s make, model and/or serial number, the nature and types of services to which
the device is subscribed and the nature of the data stored on the device. Cellular/mobile
devices today can be simple cellular telephones and text message devices, can include
cameras, can serve as personal digital assistants and have functions such as calendars
and full address books and can be mini-computers allowing for electronic mail services,
web services and rudimentary word processing. An increasing number of
cellular/mobile service providers now allow for their subscribers to access their device
over the internet and remotely destroy all of the data contained on the device. For that
reason, the device may only be powered in a secure environment or, if possible, started
in “flight mode” which disables access to the network. Unlike typical computers, many
cellular/mobile telephones do not have hard drives or hard drive equivalents and store
information in volatile memory within the device or in memory cards inserted into the
device. Current technology provides some solutions for acquiring some of the data
stored in some cellular/mobile telephone models using forensic hardware and software.

Even if some of the.stored information on the device may be acquired forensically, not

 

 

 

 
Oo CO SJ DW we FBP WH PPO

wm wo Be VY WY HY PY NOS He eS Se Ee Ee EEO Se SE
yOoRRRE EB BPH SS SGeSeARKARAOHK 2S

 

 

Case 3:19-mj-03686-AGS Document 1 Filed 08/29/19 PagelD.10 Page 10 of 13

all of the data subject to seizure may be so acquired. For devices that are not subject to
forensic data acquisition or that have potentially relevant data stored that is not subject
to such acquisition, the examiner must inspect the device manually and record the
process and the results using digital photography. This process is time and labor
intensive and may take weeks or longer.

25. Following the issuance of this warrant, I will collect the subject
cellular/mobile telephones and subject them to analysis. All forensic analysis of the
data contained within the telephones and their memory cards will employ search
protocols directed exclusively to the identification and extraction of data within the
scope of this warrant. .

26. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel
conducting the identification and extraction of data will complete the analysis within

ninety (90) days, absent further application to this court.

CONCLUSION
27. Based on all of the facts and circumstances described above, there is
probable cause to conclude that MORA GOMEZ used the Target Devices to facilitate
violations of Title 21, United States Code, Section(s) 952 and 960.
28. Because the Target Devices were promptly seized during the investigation
of MORA GOMEZ’s trafficking activities and have been securely stored, there is
probable cause to believe that evidence of illegal activities committed by MORA

GOMEZ and others continues to exist on the Target Devices.
i

Hf
i
if
Hf
H

 

 
Oo CO ~F D wm BR W BP

|] bBo |] Bo — — be me pot e — ee ee eC

 

Case 3:19-mj-03686-AGS Document 1 Filed 08/29/19 PagelD.11 Page 11 of 13

29. WHEREFORE, I request that the court issue a warrant authorizing law
enforcement agents and/or other federal and state law enforcement officers to search
the items described in Attachments A-] and A-2, and seize the items listed in
Attachment B, using the methodology described above.

I swear the foregoing is true and correct to the best of my knowledge and belief.

ok SE fy
Special ee
Homeland Security Investigations

Department of Homeland Security

Subscribed and sworn to before me this Z day of August, 2019.

AL ——

"The Horfordble Andrew G. Schopler
United States Magistrate Judge

10

 

 
Case 3:19-mj-03686-AGS Document 1 Filed 08/29/19 PagelD.12 Page 12 of 13

ATTACHMENT A-1
PROPERTY TO BE SEARCHED

The following property is to be searched:

Gold Motorola Model XT1765
IMEI: 355674083 176654
(Target Device 1);

Target Device 1 is currently in the possession of the Department of Homeland Security

at 9495 Customhouse Plaza, San Diego, CA 92154.

 

 
Case 3:19-mj-03686-AGS Document 1 Filed 08/29/19 PagelD.13 Page 13 of 13

ATTACHMENT B
ITEMS TO BE SEIZED

Authorization to search the cellular/mobile telephones described in Attachments
A-I and A-2 includes the search of disks, memory cards, deleted data, remnant data,
slack space, and temporary or permanent files contained on or in the cellular/mobile
telephones for evidence described below. The seizure and search of the cellular/mobile
telephones shall follow the search methodology described in the affidavit submitted in
support of the warrant.

The evidence to be seized from the cellular/mobile telephones will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of April 9, 2019, up to and including August 25, 2019:

a. tending to indicate efforts to import methamphetamine, fentanyl, or some
other federally controlled substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services —
such as email addresses, IP addresses, and phone numbers — used to
facilitate the importation of methamphetamine, fentanyl, or some other
federally controlled substances from Mexico into the United States;

C. tending to identify co-conspirators, criminal associates, or others involved
in importation of methamphetamine, fentanyl, or some other federally
controlled substances from Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine, fentanyl, or some other federally
controlled substances from Mexico into the United States, such as stash
houses, load houses, or delivery points;

e. tending to identify the user of, or persons with control over or access to,
the Target Devices; and/or

f. tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and
960.

 

 
